Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim s 1,3-5,9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leblang et al. (US 8,953,841).
Leblang discloses a method for detecting sensor inputs of motion of an object (abstract), determining relative path of movement of object (col. 7, lines 55-56, abstract), determining that collision of object is likely to occur based on path of movement (col. 6, lines 61-65), receiving image data for the object (col. 7, lines 58-65; Fig. 3), and if collision is determined to occur, presenting attention based output utilizing image data on a display viewable to user with a user interface element (Fig. 3; col. 6, lines 61-65; col. 7, lines 55-65), except for specifically stating that measurements are taken in connection with the object.
However, since Leblang teaches that alert is generated when encounter with obstacle, such as a fire hydrant is imminent (col. 8, lines 53-55), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform some distance/time to obstacle measurement, in order that false alarms were avoided when an obstacle in an object’s path was far enough away to not be a collision threat.
Regarding claim 3, Leblang teaches detecting motion relative to the object (abstract, col. 8, lines 53-55).
Regarding claim 4, Leblang teaches that object is a portable electronic device used by driver of a vehicle (claim 6).
Regarding claim 5, Leblang teaches use of portable electronic device (Fig. 3, abstract).
Regarding claim 10, Leblang teaches providing image data in attention output (Fig. 3).
Claim 11 is rejected for the same reasons as set forth above with regard to claim 1.
2.	Claim s 2,6,7,9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leblang et al. in view of Yokochi et al. (US 2012/0147188).
Leblang discloses a method for providing alert of collision with object as set forth above with regard to claim 1, except for specifically stating that image capture device is an infrared device.	
	Yokochi teaches desirability in an object detection system of determining if object might collide with user (par. 35), which uses path of movement of object in collision determination (par. 87), and providing a warning display of such collision potential including image of detected object on display (par. 35). It is noted that Yokochi teaches that the display can be a HUD 26a or a navigation system display (par. 36).  Regarding claim 2, Yokochi teaches use of IR image cameras 16R, 16L (par. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an IR camera as suggested by Yokochi in conjunction with an obstacle detection alert system as disclosed by Leblang, in order to detect obstacles accurately even in degraded weather environments.
Regarding claim 6, Yokochi teaches use of plurality of image capture devices 16R, 16L with different perspectives (par. 35).
	Regarding claim 7, Yokochi teaches desirability of detecting motion of object using IR imaging means (par. 35), and receiving image data for display (par. 35).
	Regarding claim 9, Yokochi teaches a display device 26a separate from electronic device (par. 35).
3.	Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leblang et al. in view of Zhang et al. (US 2015/0109444).
Leblang discloses a method and device for providing alert using image data of potential collision between an object an obstacle as set forth above with regard to claim 1, except for specifically stating that size and location of displayed image can be changed.
Zhang teaches desirability of displayed image changing size in a collision avoidance system as  approaching vehicle nears a host vehicle (abstract; par. 93; Fig. 20), and furthermore, the location of the object changes on display as well as the object gets closer to the side of a vehicle (Fig. 20- object 132 is positioned to the side of host vehicle, while objects 134 and 136 are positioned further behind host vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to provide collision alert including image with changing size and location as suggested by Zhang in conjunction with an image display of potential collision with obstacle as disclosed by Leblang, in order that a user could have more easily recognized an alert the closer an object got to an obstacle.
4.	Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leblang et al. in view of Weinstein et al. (US 2010/0321463).
Leblang discloses a collision alert display as set forth above with regard to claim 1, except for specifically stating that an image capture device housing moves based on motion of a detected object.
	Weinstein teaches desirability in an image capture surveillance system of moving position view of imaging means to capture image of moving object (par. 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to move direction of imaging means responsive to object movement as suggested by Weinstein in conjunction with an object detection warning system as disclosed by Leblang in order to be able to display object even if it moved out of view of initial imaging device view angle, so that a user could know what type of object was a potential collision factor.
5.	Arguments filed with the response on 9-23-22 are moot in view of the newly cited Leblang reference.
6.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689